PER CURIAM.
We reject the defendant’s contention that his claim of self-defense was established as a matter of law. E.g., Darty v. State, 161 So.2d 864 (Fla. 2d DCA 1964), cert. denied, 168 So.2d 147 (Fla.1964). Accordingly, the convictions for second degree-murder and attempted second degree-murder under review are affirmed. The sentences are modified, however, to the extent only of providing that the three-year minimum mandatory provisions imposed pursuant to Sec. 775.087(2), Fla.Stat. (1981) shall be served concurrently rather than consecutively. Palmer v. State, 438 So.2d 1 (Fla.1983); Parson v. State, 450 So.2d 924 (Fla. 4th DCA 1984); Whitehead v. State, 446 So.2d 194 (Fla. 4th DCA 1984).
Affirmed as modified.